DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response submitted on November 29, 2019, has been entered.  Claims 1 – 7 and 11 – 19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 11 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “at a rate sufficient to maintain drying and cooling properties during wearing” in claim 1 is indefinite.  It is not clear what level the rate should be and at what level the drying and cooling properties need to be maintained.  How is the applicant measuring and determining the level at which dryness and cooling properties should be maintained? Further, since a user might have different levels of dryness and coolness that they feel comfortable at, how can rates be compared since each user might have different rates that are needed to maintain dryness and cooling properties.  Thus, it is unclear how the properties are measured and compared from material to material and user to user since the levels of dryness and cooling properties desired by one user or in one environment may be different when used by a different user or in a different environment.  
	The applicant argues that the disclosure is sufficient for one of ordinary skill in the art to understand the since the invention is drawn to improving the drying and cooling properties during 
The “substantially form fitting” in claim 19 is indefinite.  It is unclear what qualifies as substantially form fitting.  How close cut or shape forming does the fabric need to be substantially form fitting.  What tightness to a wearer is required to be form fitting?  Would a fabric which is two small on a user be considered for fitting?  
	The applicant argues that “substantially form fitting” would be understood in the art.  However, the applicant fails to give a specific scope for the term.  Particularly, the term “substantially” makes the phrase vague since the applicant has not provided a clear definition for what would be considered “substantially form fitting” and not “substantially form fitting”.  With regards to the definition suggested by the applicant it is not clear what level of the garment is touching the body is sufficient to permit transport and cooling effect to occur?  Further, it seems like the level of fabric touching the body to create sufficient transport and cooling would also be influenced by the environment.  With different levels of temperature and humidity different amounts of contact might be needed to meet the claimed feature.  Thus, since the claim does not define the how this feature is measured or in what conditions it would be hard for one having ordinary skill in the art to compare the level of form fitting to another fabric in 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, and 11 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasdan et al. (6,427,493) in view of Michel
	Kasdan et al. discloses a weft knit synthetic fabric comprising microfibers and non-microfiber yarns (abstract).  The fabric has superior wicking properties (column 1, lines 50 - 53).  The fabric can be made from polypropylene or polyester fibers (column 2, lines 32 - 37).  Further, Kasdan et al. teaches that a wide variety of fabrics are known for use in athletic wear that also include wicking properties to aid in evaporation (column 1, lines 5 - 15).  Further, the fabrics are generally produced from polyester or polypropylene clothes which are hydrophobic materials (column 1, lines 13 - 16).  Polypropylene fibers are produced by reacting together hydrocarbon chains and have not hydroxyl groups present in the final product.  Thus, polypropylene would have a hydrophobic surface with no surface hydroxyl groups.  
	With regards to the limitation that the hydrophobic fabric drying and transport of fluid from the surface to maintain drying and cooling properties during use, the limitations are considered to be relative terms.  Further, the limitation does not teach what level the drying and cooling properties must be maintained at during wear.  Hence, the material taught by the prior art would maintain those properties at some level.  Further, the claimed properties are considered to be result of the hydrophobic structure of the fabric.  Thus, if the prior art teaches an equivalent fabric with the claimed structural features, i.e., a knit fabric with at least 80% of yarns having a hydrophobic surface, the fabric is considered to have the claimed drying and cooling properties. 

	Also, Kasdan et al. fails to teach the basis weight of the fabric.  However, one of ordinary skill in the art would understand that the fabric is designed for various athletic garments.  Further, one of ordinary skill in the art would know the general weight range of materials used to make similar athletic garments.  Finally, one of ordinary skill in the art would know that lightweight fabrics are preferred in athletic wear so that the wearer can move freely during use without extra exertion or the possibility of overheating.  Thus, It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the basis weight to a 10 ounces per square yard, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  
	Kasdan et al. discloses that the material is used in athletic gear, but fails to teach adding elastic fibers.  Michel is drawn to wicking fabrics (abstract).  Michel teaches that garments can be made with spandex for memory and shape retention (paragraph 37).  The spandex can be added to fabric in an amount between 1% and 30% depending on the amount of stretch (paragraph 158).  Thus, it would have been obvious to one having ordinary skill in the art to add spandex fibers to wicking garments to add memory and shape retention, as taught by Michel, since the articles of Kasdan are drawn to garments which can be form fitted and would need stretch and shape retention. Thus, claims 1 and 7 are rejected.
	Further, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987).  Thus, claims 12 and 13 are rejected.
	Further, Kasdan et al. suggests various athletic garments can be made from polypropylene knit fabrics (column 1, lines 9 - 15).  Thus, it would have been obvious to one having ordinary skill in the art to choose from known athletic garments, such as shirts, leggings, socks, etc., as the final product for the knit fabric of Kasdan et al. with superior wicking and moisture management performance since it can help keep the wearer dry and comfortable during wear.  Therefore, claims 14 - 17 and 19 are rejected.  
	Further, it would have been obvious to one having ordinary skill in the art to use the fabric in various end products which require moisture management to help keep a person comfortable by wicking away moisture.  Therefore, it would have been obvious to one having ordinary skill in the art to use the fabric in various end products such as sheets pillowcases and bandages.  Further, it is noted that the end uses recited in the claim fail to recite specific structural features that distinguish the end product from the general flat fabric produced by Kasdan et al.  A flat fabric can be used as a sheet or bandage without specific modification.  Thus, claims 18 is rejected.
Claims 1 – 7 and 11 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. in view of Kasdan et al. and Michel.
	Sawyer et al. is drawn to fine denier fiber or filaments made from linear low density polyethylene copolymers (abstract).  The fibers are made from an ethylene copolymer with 1% to 30% of at least on ethylenically unsaturated alpha-olefin of C3 to C12 carbon atoms, which include propylene, n-butene, n-hexane, and n-octene (claims 1).  A preferred alpha olefin comprises 1-octene (claim 16).  The polymer do not include any oxygen components and thus the final product would have no hydroxyl groups on the surface of the fibers.  Further, Sawyer et al. teaches that the fibers can be made into fabrics by knitting (column 2, lines 20 - 25).  Further, the materials can be used in clothing and outdoor fabrics (column 2, lines 25 - 30).  
	With regards to the limitation that the hydrophobic fabric drying and transport of fluid from the surface to maintain drying and cooling properties during use, the limitations are considered to be relative terms.  Further, the limitation does not teach what level the drying and cooling properties must be maintained at during wear.  Hence, the material taught by the prior art would maintain those properties at some level.  Further, the claimed properties are considered to be result of the hydrophobic structure of the fabric.  Thus, if the prior art teaches an equivalent fabric with the claimed structural features, i.e., a knit fabric with at least 80% of yarns having a hydrophobic surface, the fabric is considered to have the claimed drying and cooling properties. 
	Sawyer et al. suggests making the fibers into a knit fabric, but fails to teach using any specific knit structure.  Kasdan et al. discloses that known garment fabrics have been from jersey knit structure (column 1, lines 18 - 21).  Thus, it would have been obvious to one having ordinary skill in the art to use a jersey knit structure, as taught by Kasdan et al. as the knit structure in the fabrics of Kasdan et al. Further, it would have been obvious to one having ordinary skill in the art to a jersey knit structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	Sawyer et al fails to teach the basis weight of the fabric.  However, one of ordinary skill in the art would understand that the fabric inherently has a basis weight and should be chosen based on the desired end use such that the fabric materials cost and end properties are appropriate for the use.  Thus, It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the basis weight to a 10 ounces per square yard, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
	The features of Sawyer et al. have been set forth above.  Sawyer et al. fails to teach adding elastic fibers.  Michel is drawn to wicking fabrics (abstract).  Michel teaches that garments can be made with spandex for memory and shape retention (paragraph 37).  The spandex can be added to fabric in an amount between 1% and 30% depending on the amount of stretch (paragraph 158).  Thus, it would have been obvious to one having ordinary skill in the art to add spandex fibers to wicking garments to add memory and shape retention, as taught by Michel, to the articles of Sawyer so that the fabric can have stretch and shape retention. Thus, claims 1 – 7 and 11 are rejected.
	Further, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987).  Thus, claims 12 and 13 are rejected.
	Also, Sawyer suggests that the fabric can be used in clothing and outdoor fabrics (column 2, lines 20 - 30).  Sawyer et al. also teaches that the material has improved properties as compared to other polyolefin fabrics such as polypropylene and polyethylene (column 2, lines 30 - 45).  Thus, it would have been obvious to one having ordinary skill in the art to choose from known types of clothes and fabric, such as shirts, leggings, socks, etc., as the final product for the knit fabric of Sawyer et al.  Further, it would have been obvious to one having ordinary skill in the art to use the fabric in various end products which are made from polyolefin fabrics. Therefore, it would have been obvious to one having ordinary skill in the art to use the fabric in various end products such as sheets pillowcases and bandages.  It is noted that the end uses recited in the claim fail to recite specific structural features that distinguish the end product from the general flat fabric produced by Sawyer et al.  A flat fabric can be used as a sheet or bandage without specific modification.  Thus, claims 14 - 19 are rejected.
Response to Arguments
Applicant's arguments filed November 29, 2019 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach the claimed drying and cooling properties. And the applicant argues that the disclosure shows that the drying and cooling properties of the claimed invention are improved over various commercially available products. The evidence related to how the claimed invention compares to other products on the market is not considered to be sufficient in the present case, because the commercially available products are not directly related to prior art references used in the rejection. The applicant must show that the prior art references used in the rejection fails to teach the claimed product. 
	Further, the disclosure teaches that the improved product is produced from 100% LLDPE with a basis weight of 6 OSPY (paragraph 45). However, this example is narrower in scope than the present claims. Specifically, the claims do not require that the fabric is 100% LLDPE or 6 OSPY. Thus, the evidence relied on by the applicant does not encompass the full scope of claim 1. Further, the prior art teaches using polypropylene fibers in athletic garments (Kasdan et al.) and LLDPE fibers in clothing (Sawyer et al.). Neither of these materials are used in the comparison materials. Thus, the examples in the disclosure is not sufficient to show that the prior art applied in the above rejection doesn’t have the claimed improved cooling and drying properties. In fact, since Sawyer et al. discloses using similar materials to the inventive example also made from LLDPE, the disclosure leads one to presume that Sawyer et al. would have similar properties to the claimed invention and would therefore, also have improved drying and cooling properties as claimed. The burden is on the applicant to show that the prior art does not have the claimed properties. The arguments of counsel cannot take the place of evidence. In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
	Further, with regards to the claims drawn to various end uses the end uses are not sufficiently claimed to distinguish over the textile fabric recited in claims. It has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987).Thus, the end use materials are rejected with the fabrics claims. 
	Further, the applicant argues that claim 19 requires a form fitting garments and should be allowable. However, as set forth above, the fabric is not considered to distinguish over the prior art. Further, the generic form fitting garment is not sufficient to distinguish over the fabric or generic garments taught by the prior art since the term “substantially form fitting” is considered to be a relative term that does not provide sufficient description to exclude generic garments. All shirts, pants or other clothed are form fitting to some degree. Also, the claims do not recite the water pooling feature. Thus, the applicant’s arguments are not sufficient to overcome the rejection of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
March 24, 2021


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789